MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be                                    Mar 12 2018, 8:59 am
regarded as precedent or cited before any
                                                                              CLERK
court except for the purpose of establishing                              Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana

                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Amanda L. Brummett,                                      March 12, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A02-1710-CR-2284
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         79D02-1608-FC-6



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018             Page 1 of 8
[1]   After pleading guilty to welfare fraud as a Class D felony and Medicaid fraud as

      a Class D felony, Amanda L. Brummett was sentenced to an aggregate four-

      year sentence. On appeal, Brummett argues that her sentence is inappropriate.


[2]   We affirm.


                                            Facts & Procedural History


[3]   An investigation revealed that Brummett had provided false and misleading

      information in her application to obtain certain benefits from government

      agencies. On August 4, 2016, the State charged Brummett with three counts of

      welfare fraud, one as a Class C felony (Count I) and two as Level 6 felonies

      (Counts II and III). The State also alleged that Brummett was a habitual

      offender.1 On May 16, 2017, the State filed an amended charging information,

      charging Brummett with Medicaid fraud as a Class D felony (Count V) and

      amending Count I to a charge of welfare fraud as a Class D felony. That same

      day, Brummett pled guilty to amended Count I and Count V. Pursuant to a

      plea agreement, the remaining charges as well as a petition to revoke probation

      in another action were dismissed.


[4]   The trial court held a sentencing hearing on August 31, 2016, and issued its

      sentencing order that same day. The court found the following aggravating

      factors: Brummett’s criminal history; failed probation; failed community




      1
          The trial court granted the State’s subsequent motion to dismiss the habitual offender allegation.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018                    Page 2 of 8
      corrections; eight alleged violations of probation, three of which were found

      true; Brummett was on probation at the time of the offenses; and prior efforts at

      rehabilitation had failed. In mitigation, the trial court noted Brummett’s guilty

      plea, health issues, family support, and her recent employment. The trial court

      found that the aggravators outweighed the mitigators and sentenced Brummett

      to consecutive terms of two years on each count, for an aggregate sentence of

      four years. Brummett now appeals. Additional facts will be provided as

      necessary.


                                          Discussion & Decision


[5]   Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

      power to review and revise criminal sentences. See Knapp v. State, 9 N.E.3d
1274, 1292 (Ind. 2014), cert. denied, 135 S. Ct. 978 (2015). Pursuant to Ind.

      Appellate Rule 7, the Supreme Court authorized this court to perform the same

      task. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B),

      we may revise a sentence “if after due consideration of the trial court’s decision,

      the Court finds that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Inman v. State, 4 N.E.3d 190, 203

      (Ind. 2014) (quoting App. R. 7). “Sentencing review under Appellate Rule 7(B)

      is very deferential to the trial court.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

      2012). “Such deference should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as




      Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018   Page 3 of 8
      substantial virtuous traits or persistent examples of good character).” Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   The determination of whether we regard a sentence as inappropriate “turns on

      our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other factors that come to light in a given

      case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895
N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

      leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

      not our goal in this endeavor to achieve the perceived “correct” sentence in

      each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

      Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

      the question is whether the sentence imposed is inappropriate.” King v. State,

      894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).


[7]   In order to assess the appropriateness of a sentence, we first look to the

      statutory range established for the classification of the relevant offense.

      Brummett was convicted of two Class D felonies, the sentencing range for

      which is six months to three years, with an advisory sentence of one and a half

      years. Ind. Code § 35-50-2-7. Brummett was sentenced to two years on each




      Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018   Page 4 of 8
      Class D felony conviction and the sentences were ordered to be served

      consecutively, for an aggregate four-year sentence.2


[8]   With regard to the nature of the offenses. Brummett’s welfare fraud involved

      obtaining aid from the Indiana Family and Social Services Administration’s

      (FSSA) Supplemental Nutrition Assistance Program (SNAP) by providing

      FSSA with false and misleading information. As a result of her application,

      Brummett received more than $250.00 but less than $2,500.00 in aid. During

      this same time frame, Brummett also sought and received benefits from the

      Medicaid program by providing false and misleading information. Specifically,

      she claimed that she was pregnant when she was not. But for Brummett’s false

      and misleading claims, she would not have received Medicaid coverage

      according to the rules and regulations governing the Medicaid process. In total,

      Brummett received aid in the amount of $16,422.39, to which she was not

      entitled. The trial court appropriately summed up the nature of the offense as

      follows:


               [Y]ou are the epitome of people who come in and play the
               system. . . . This was an elaborate scheme by you where you
               falsified records; you lied about pregnancies and births for
               goodness sakes. You made up fictional children just to cheat the
               system. And then you presented other additional fraudulent



      2
        The State concedes that the convictions arose out of a single episode of criminal conduct, and thus, four
      years is the maximum sentence Brummett could have received. See I.C. § 35-50-1-2(c) (“except for crimes of
      violence, the total of the consecutive terms of imprisonment . . . to which the defendant is sentenced for
      felony convictions arising out of an episode of criminal conduct shall not exceed the advisory sentence for a
      felony which is one (1) class of felony higher than the most serious of the felonies for which the person has
      been convicted”). The advisory sentence for a Class C felony is four years. See I.C. § 35-50-2-6.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018              Page 5 of 8
               documents showing you were pregnant or what not. I was struck
               by your statement here today that you say I made a mistake, I
               made a mistake. This is not a mistake. This has been an ongoing
               pattern with you and these crimes in particular were deliberate,
               were thought out, and were part of your criminal conspiracy, if
               you will, to defraud the welfare agency at the expense of other
               legitimate pregnant women or people out there that need the
               benefits. . . . And I look at your history and there is a repetitive
               nature here, not only to cheat the welfare system, but you have a
               problem with honesty.


       Transcript Vol. 2 at 70-71.


[9]    With regard to Brummett’s character, her criminal history is telling. The record

       reveals that Brummett’s juvenile and criminal history dates back to 1995 and

       includes four prior misdemeanor convictions and five prior felony convictions,

       many of which are similar in nature to the instant offenses.


[10]   Brummett’s juvenile history includes adjudications for theft, leaving home

       without permission of a parent, curfew violation, and operating a vehicle

       without a license. As an adult, Brummett’s history incudes numerous

       charges/convictions of check deception and other crimes of dishonesty. In

       March 2007, Brummett was charged with two counts of check deception, but

       the court withheld judgment contingent upon payment of a diversion program

       fee, completion of money management school, and payment of restitution. Six

       months later, in September 2007, Brummett was again arrested and convicted

       of check deception and she received a suspended sentence. Four years after

       that, in September 2011, Brummett was convicted of yet another charge of




       Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018   Page 6 of 8
       check deception following the filing of three counts for the same. Based on

       these charges, Brummett’s probation in a previous cause was revoked.


[11]   In December 2011, Brummett was charged with check fraud, false informing,

       and theft, and was ultimately convicted of the first two. For these convictions,

       Brummett received a short period of incarceration and a period of unsupervised

       probation. Within the next year, Brummett was convicted of a single count of

       check fraud. In October 2012, the State filed a thirteen-count information, of

       which Brummett was convicted of three offenses: fraud on a financial

       institution, check fraud, and theft. Brummett was sentenced to six years, with

       four years executed and two years of supervised probation. Brummett’s history

       includes numerous alleged probation violations, three of which were found

       true. In fact, she was on probation when she committed the instant offenses.


[12]   We also find revealing of Brummett’s character the fact that she made up two

       different children and applied for benefits on their behalf, benefits that she then

       kept for herself. She also falsified documents and claimed to be pregnant in

       order to receive Medicaid benefits.


[13]   Brummett’s long history of financial crimes and crimes of dishonesty, as well as

       her failures at probation, demonstrate that she has not learned from her

       mistakes. Further, she has squandered opportunities for rehabilitation and the

       considerable leniency previously afforded her. Given the foregoing, we cannot




       Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018   Page 7 of 8
       say that the aggregate four-year sentence imposed by the trial court is

       inappropriate.3


[14]   Judgment affirmed.


       May, J. and Vaidik C.J., concur.




       3
         To the extent Brummett argues that that her convictions would have violated principles of double jeopardy
       had she gone to trial and that such is relevant to our review of the appropriateness of her sentence, we note
       that such determination cannot be made on the record before us. Further, as Brummett properly
       acknowledges, she has waived any claim of double jeopardy by pleading guilty. See Mapp v. State, 770
       N.E.,2d 332, 334-35 (Ind. 2002).




       Court of Appeals of Indiana | Memorandum Decision 79A02-1710-CR-2284 | March 12, 2018              Page 8 of 8